Citation Nr: 1454064	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-20 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis, left toe.

2.  Entitlement to service connection for a low back disorder, to include paragraph 29 and 30 entitlement.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, December 2009, and April 2011 rating decisions rendered for the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in October 2012, the Veteran cancelled his hearing request.

The Board notes that, while the Veteran previously was represented by Alpha Veterans Disability Advocates, in August 2014, the Veteran granted a power-of-attorney in favor of California Department of Veterans Affairs.  The Board recognizes the change in representation.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to an increased disability rating for a service-connected bilateral hearing loss disability, and entitlement to service connection for a left knee disorder, a right knee disorder, and for diabetes mellitus secondary to exposure to herbicides have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an acquired psychiatric disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed arthritis of the right toe was incurred during his active duty.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, arthritis of the right toe was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Service Connection

A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

B.  Arthritis of the Left Toe

In this case, the Veteran's current VA medical treatment records contain X-ray evidence of severe osteoarthritis of the first metatarsophalangeal joint of the left foot.  See May 2008 VA treatment record.   As such, the requirement that there be a current left toe disability has been met.

The Veteran's service treatment records (STR) document that in December 1975, a calcium deposit was found on the Veteran's left toe.  Subsequent treatment records document the Veteran's complaints of pain, and in March 1976, an osteochondroma was removed from the first metaphalangeal head of the Veteran's left foot.  A clinical record of the March 1976 surgery notes that the Veteran first noticed the nodule after dropping a brick on his toe.

In light of the STRs documenting the Veteran's accident and left toe surgery, the Board finds that the requirement that there have been an in-service injury or event concerning the left toe arthritis has been met.

The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed arthritis of the left toe.

In August 2008, the Veteran was given a VA fee-basis compensation and pension examination.  The examiner confirmed the diagnosis of arthritis, left toe.  Further, the examiner recorded the Veteran's contention that the left toe condition occurred due to an accident in 1975.

The Board acknowledges that the statement given by the August 2008 examiner concerning the Veteran's arthritis of the left toe is not strongly worded in favor of the claim; however, the examiner did not opine against a relationship between the Veteran's currently diagnosed arthritis of the left toe and his service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's toe disability.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced toe pain during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current toe disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed toe disability is related to his in-service injury has some tendency to make a link between them more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

The August 2008 VA examiner drew from the evidence of record and recorded his own observations.  Significantly, nothing within his report is contradictory.  His report relates directly to this Veteran, and his report considers both the Veteran's assertions and history.  As such, the Board also affords the record from the August 2008 VA examiner probative value.  Significantly, no other medical provider of record has offered an opinion which weighs against the claim.  The Board also finds it significant and probative that in September 2008, service connection was granted for the scar resulting from the Veteran's in-service left toe surgery.

In light of the fact that the Veteran had an in-service left toe injury; and in light of the persuasive lay and medical evidence that the Veteran's current arthritis of the left toe cannot be disassociated from his service, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's current arthritis, left toe, incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.
 

ORDER

Service connection for arthritis, left toe, is granted.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

I.  Low Back Disorder

In this case, the Veteran underwent lumbar decompression surgery in September 2010 at a VA medical center.  As such, the first McLendon element has been met.

Concerning the second and third McLendon elements, in July 2010, the Veteran stated that he injured his back during a training exercise while he was on active duty.  He recalled jumping off of a track, losing his footing, and bruising his back.  The Board finds the Veteran's remarks regarding falling on his back while on active duty to be competent, as this testimony involves events observed through the senses.  Further, as the other evidence of record does not appear to contradict the Veteran's report; his statements have also been found to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Because the Board has accepted the occurrence of an in-service event, and there is evidence of a current disability of the back, the Board concludes that a VA examination is warranted to determine the etiology of any currently present back disability.  See McLendon, supra.

II.  Acquired Psychiatric Disorder

In this case, VA treatment records contain multiple psychiatric diagnoses for the Veteran:  anxiety, bipolar disorder, PTSD, psychotic disorder, social phobia, and panic disorder with agoraphobia.  See VA treatment records from June 2008, January 2009, June 2009, November 2009, and July 2013.  As such, the first McLendon element has been met.

Concerning the second and third McLendon elements, in July 2013, the Veteran told a VA mental health treatment provider that he began hearing voices when he was 21 or 22 years old and in the military.  Another July 2013 record from another treatment provider reflects that the Veteran began hallucinating when he was 21 or 22 years old.  This evidence suggests that the Veteran's current psychiatric symptoms may date back to his time on active service, and as such, the Board concludes that a VA examination is warranted to determine the etiology of any currently present psychiatric disability.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records from VA Medical Center West Los Angeles.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his low back disorder.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current low back disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such low back disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should consider the Veteran's credible lay statements of bruising his back by falling after an in-service training exercise.

Any opinion expressed must be accompanied by a complete rationale.

3.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any psychiatric disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of treatment during basic training.  The examiner is requested to specifically discuss the July 2013 VA treatment records in which the Veteran gives a history of hallucinations dating back to when he was 21 or 22 years old.

Any opinion expressed must be accompanied by a complete rationale.

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


